[Cite as State v. Clayborn, 125 Ohio St.3d 450, 2010-Ohio-2123.]




           THE STATE OF OHIO, APPELLEE, v. CLAYBORN, APPELLANT.
        [Cite as State v. Clayborn, 125 Ohio St.3d 450, 2010-Ohio-2123.]
Criminal appeals — App.R. 4(A) — An appeal from an R.C. Chapter 2950 sexual-
        offender classification judgment is an appeal in a criminal case that must
        be filed pursuant to App.R. 4(A) within 30 days after judgment is entered
        — Judgment affirmed.
   (No. 2009-0971 — Submitted February 17, 2010 — Decided May 20, 2010.)
      APPEAL from the Court of Appeals for Franklin County, No. 08AP-593,
                                     2009-Ohio-1751.
                                  __________________
                               SYLLABUS OF THE COURT
An appeal from an R.C. Chapter 2950 sexual-offender classification judgment is
        an appeal in a criminal case that must be filed pursuant to App.R. 4(A)
        within 30 days after judgment is entered.
                                  __________________
        LUNDBERG STRATTON, J.
        {¶ 1} Today this court must decide whether an appeal from an R.C.
Chapter 2950 sexual-offender classification judgment is an appeal of a criminal
matter that must be filed within 30 days after judgment in the case is entered, or
whether it is a civil matter for which the 30-day deadline is tolled until the
defendant has been served with a copy of the judgment entry. See App.R. 4(A).
Because we hold that an appeal from an R.C. Chapter 2950 sex-offender
classification judgment is governed by the time within which the defendant may
appeal the criminal judgment (conviction and sentence), we affirm the judgment
of the court of appeals, but for reasons different from those of the court of
appeals.
                            SUPREME COURT OF OHIO




                         Facts and Procedural History
       {¶ 2} On August 6, 2007, Byron Clayborn, defendant-appellant, was
indicted on 26 felony counts of pandering sexually oriented matter involving a
minor in violation of R.C. 2907.322. On May 27, 2008, Clayborn pleaded guilty
to one second-degree felony count of pandering sexually oriented matter
involving a minor.
       {¶ 3} At the plea and sentencing hearing, after the trial court advised
Clayborn of his rights under Crim.R. 11, the trial court informed Clayborn that
pursuant to R.C. Chapter 2950, as amended by 2007 Am.Sub.S.B. No. 10 (“S.B.
10”), his guilty plea to the charge of pandering sexually oriented matter involving
a minor rendered him a Tier II sexual offender. Then, pursuant to R.C. 2950.03,
the trial court notified Clayborn of his duties to periodically register with his
county sheriff.
       {¶ 4} On May 30, 2008, the trial court issued a judgment entry in
Clayborn’s case. The entry imposed a two-year prison sentence with credit for
time served, fines and costs, and a mandatory term of five years of postrelease
control. The conviction automatically classified Clayborn as a Tier II sexual
offender pursuant to S.B. 10, with registration duties every 180 days for 25 years.
       {¶ 5} Clayborn filed a notice of appeal on July 15, 2008 – 46 days after
the entry of the May 30, 2008 judgment. Clayborn challenged his classification,
not his conviction or sentence, arguing that the clerk of the court did not serve
him as mandated in Civ.R. 58(B) and that this lack of service indefinitely tolled
the time for filing his notice of appeal. Clayborn argued that although more than
30 days had passed since the date of the trial court’s judgment, sexual-offender-
classification proceedings are civil in nature and therefore fall within the App.R.
4(A) tolling provisions. The court of appeals held that the appeal was criminal,
and therefore, Clayborn’s notice of appeal was untimely. The court sua sponte
dismissed his appeal for noncompliance with App.R. 4(A). State v. Clayborn,



                                         2
                                January Term, 2010




Franklin App. No. 08AP-593, 2009-Ohio-1751, ¶ 9. The cause is now before this
court pursuant to the acceptance of a discretionary appeal. State v. Clayborn, 122
Ohio St.3d 1502, 2009-Ohio-4233, 912 N.E.2d 107.
                                      Analysis
       {¶ 6} Since 1963, Ohio has had a sex-offender-registration statute. See
former R.C. Chapter 2950, 130 Ohio Laws 669-672.              In 1996, the General
Assembly rewrote R.C. Chapter 2950 as part of Am.Sub.H.B. No. 180, 146 Ohio
Laws, Part II, 2560, otherwise known as “Megan’s Law.”              When Clayborn
committed the crime, Megan’s Law, R.C. Chapter 2950, was in effect. When
Clayborn was convicted and sentenced on May 30, 2008, Ohio’s newest version
of R.C. Chapter 2950, S.B. 10, otherwise known as the “Adam Walsh Act,” was
in effect. Under S.B. 10, a violation of R.C. 2907.322 is a Tier II offense
pursuant to R.C. 2950.01(F)(1)(a). Consequently, pursuant to S.B. 10, the trial
court properly notified Clayborn of his duty to register as a Tier II offender.
       {¶ 7} Clayborn filed his appeal 46 days after entry of the judgment.
App.R. 4(A) states, “A party shall file the notice of appeal required by App.R. 3
within thirty days of the later of entry of the judgment or order appealed or, in a
civil case, service of the notice of judgment and its entry if service is not made on
the party within the three day period in Rule 58(B) of the Ohio Rules of Civil
Procedure.”     But on appeal, Clayborn argued that the sexual-offender
classifications are intended to be administrative, not punitive, and are therefore
civil determinations. Therefore, because Clayborn did not receive service of the
judgment and entry, he claims that the portion of App.R. 4(A) addressing civil
cases should apply and that his appeal was timely filed.
       {¶ 8} The court of appeals disagreed, concluding that Clayborn was
appealing “from a quintessential criminal case – a case initiated with an
indictment alleging that Clayborn committed criminal offenses and concluded




                                          3
                            SUPREME COURT OF OHIO




with a conviction for one of those offenses and a two-year sentence.” (Emphasis
sic.) Clayborn, 2009-Ohio-1751, ¶ 7. We agree.
       {¶ 9} Clayborn argues that although the collateral consequences are the
result of a criminal prosecution, this court has consistently held that the
classification, registration, and community-notification provisions of all versions
of R.C. Chapter 2950 are civil and remedial in nature. We look to our line of
cases involving R.C. Chapter 2950 for guidance.
       {¶ 10} In State v. Cook (1998), 83 Ohio St.3d 404, 700 N.E.2d 570, we
held that the registration and notification provisions of Megan’s Law serve a
remedial purpose of protecting the public and therefore are remedial, not punitive,
in nature. Id. at 423. In State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202,
865 N.E.2d 1264, syllabus, we held that “[b]ecause sex-offender-classification
proceedings under R.C. Chapter 2950 are civil in nature, a trial court’s
determination in a sex-offender-classification hearing must be reviewed under a
civil manifest-weight-of-the-evidence standard * * * .” In State v. Ferguson, 120
Ohio St.3d 7, 2008-Ohio-4824, 896 N.E.2d 110, this court held that the 2003
amendments (Am.Sub.S.B. No. 5) to R.C. Chapter 2950 are remedial in effect and
therefore were not unconstitutional ex post facto laws. Id. at ¶ 43. However, those
challenges to R.C. Chapter 2950 were filed and accepted as part of the underlying
criminal cases.   While we have held that the classification, registration, and
notification system enacted as part of Megan’s Law, as amended, is civil and
remedial, the classification and its concomitant duties appear in the criminal
judgment. We have not converted sex-offender-classification proceedings into
separate civil cases procedurally or assigned them a civil docket number.
       {¶ 11} Thus far, this court has not yet addressed whether S.B. 10 is
punitive or remedial, but our holdings in Cook, Wilson, and Ferguson do not turn
the sex offender classification proceedings in the underlying criminal case, which
has a criminal case number, into a civil case. While sex-offender-classification



                                        4
                                January Term, 2010




proceedings are civil in nature and require a civil manifest-weight-of-the-evidence
standard, we hold that an appeal from a sexual offender classification judgment is
a civil matter within the context of a criminal case. Therefore, although the court
reviews the classification matter on civil standards, the appeal requirements
applicable to criminal cases nonetheless apply.
       {¶ 12} The state argues that constitutional challenges to retroactive
application of S.B. 10 cannot be heard in this appeal because Clayborn’s sexual-
offender classification is an automatic consequence of conviction by virtue of the
definitions set forth in R.C. 2950.01. Thus, the state contends that the trial court’s
judgment plays no role in the imposition of the classification, and therefore, there
is no final, appealable order, and the appropriate remedy to challenge the
constitutionality of S.B. 10 would have been to bring a declaratory judgment
action. We disagree.
       {¶ 13} In State v. Hayden, 96 Ohio St.3d 211, 2002-Ohio-4169, 773
N.E.2d 502, a case involving a prior version of R.C. Chapter 2950, we held that
due process did not require a trial court to conduct a hearing to determine whether
a defendant was a sexually oriented offender because according to that version, if
a defendant had been convicted of a sexually oriented offense as defined in R.C.
2950.01(D), and is neither a habitual sex offender nor a sexual predator, “the
sexually oriented offender designation attaches as a matter of law.”            Id. at
paragraph two of the syllabus. Moreover, the state cites State v. Zerla, Franklin
App. No. 04AP-1087, 2005-Ohio-5077, in which the court of appeals, citing
Hayden, concluded that defendant’s status as a sexually oriented offender arose
by operation of law and not as a result of the trial court’s judgment.
Consequently, the court of appeals dismissed his appeal for lack of standing.
       {¶ 14} Even though Hayden involved an appeal of a classification that
arose via statute, we accepted and reviewed the case as a criminal appeal. Thus,
we disagree with the state’s contention and the court of appeals’ conclusion that



                                          5
                             SUPREME COURT OF OHIO




the trial court took no action under R.C. Chapter 2950 because defendant’s
classification occurred as a matter of law. As the dissent below stated: “[T]he
trial court decided an appealable issue under R.C. Chapter 2950: whether the
amended provisions may be applied retroactively.” Clayborn, 2009-Ohio-1751, ¶
16 (Bryant, J., dissenting). Even though the classification occurred as a matter of
law, to the extent that Clayborn wishes to challenge its application to him, the
time to do so was the time frame within which he could challenge on appeal the
underlying criminal judgment. (We express no opinion on Clayborn’s challenge
to the application of S.B. 10 to him.)
       {¶ 15} From Cook to Ferguson and all cases in between, appellate courts
have had the ability to review constitutional challenges to sexual-offender
registration requirements on direct appeal. The state argues that the sexual-
predator designation in some of those cases somehow distinguishes them from
cases involving a sexually-oriented-offender designation. However, this court
finds no such distinction. Clayborn was adversely affected by the trial court’s
finding him subject to the new tier-classification system, and we emphasize that
challenges to the constitutionality of S.B. 10 on direct appeal from a criminal
judgment are proper, regardless of the sexual-offender designation.
                                    Conclusion
       {¶ 16} Accordingly, we hold that an appeal from an R.C. Chapter 2950
sexual-offender classification judgment is an appeal in a criminal matter that must
be filed pursuant to App.R. 4(A) within 30 days after judgment is entered. The
appeal time having passed in this case, Clayborn may file a motion for leave to
appeal pursuant to App.R. 5(A), which the court of appeals may consider under
the standards that exist for accepting delayed appeals. Therefore, we affirm the
judgment of the court of appeals but for reasons different from those of the
appellate court. We note again that the defendant may seek relief through a
motion for leave to appeal pursuant to App.R. 5(A).



                                         6
                               January Term, 2010




                                                              Judgment affirmed.
       O’CONNOR, O’DONNELL, and CUPP, JJ., concur.
       PFEIFER and LANZINGER, JJ., concur in judgment only.
       BROWN, C.J., not participating.
                              __________________
       Ron O’Brien, Franklin County Prosecuting Attorney, and Steven L.
Taylor, Assistant Prosecuting Attorney, for appellee.
       Yeura R. Venters, Franklin County Public Defender, and Allen V. Adair,
Assistant Public Defender, for appellant.
                           ______________________




                                            7